                   1   PETER MAZZEO, ESQ.
                       Nevada Bar No. 9387
                   2   MAZZEO LAW, LLC
                       631 South 10th Street
                   3   Las Vegas, Nevada 89101
                       P: 702.382.3636
                   4   F: 702.382.5400
                       E: pmazzeo@mazzeolaw.com
                   5   Attorney for Plaintiff Cecilia Maranon

                   6                                UNITED STATES DISTRICT COURT

                                                           DISTRICT OF NEVADA
                   7

                   8   CECILIA MARANON, individually,                      Case No: 2:17-cv-02704-GMN-BNW
                   9                         Plaintiff,
                                                                           STIPULATION AND ORDER FOR
                  10                                                       DISMISSAL
                       vs.
                  11
MAZZEO LAW, LLC




                       BLAZIN WINGS, INC.; DOES I-X, and ROE
                  12   CORPORATIONS I-X, inclusive,
                  13                         Defendant.
                  14

                  15          IT IS HEREBY STIPULATED by and between Peter Mazzeo, Esq., of the firm MAZZEO

                  16   LAW, LLC, attorneys for Plaintiff, CECILIA MARANON, and Dan Gendreau, Esq., of the firm

                  17   DONNA LAW FIRM, P.C. and Jonathan Owens, Esq. of the firm ALVERSON TAYLOR

                  18   MORTENSEN & SANDERS, attorneys for Defendant BLAZIN WINGS, INC., the respective

                  19   attorneys of record, that the parties have settled this claim and t ha t thi s c a s e be DISMISSED

                  20   WITH PREJUDICE, with each party to bear their own attorneys' fees and costs incurred.

                  21
                       ///

                       ///
                  22
                       ///
                  23
                       ///
                  24
                       ///
                  25
                       ///
                  26
                       ///
                  27

                  28                                                 1 of 2
                   1          It is further stipulated that the trial currently scheduled for November 4, 2019 be vacated.

                   2
                        DATED this 28th day of October, 2019.          DATED this 28th day of October, 2019.
                   3
                        MAZZEO LAW, LLC                                ALVERSON TAYLOR MORTENSEN &
                                                                       SANDERS
                   4    /s/ Peter Mazzeo, Esq.                         /s/ Jonathan Owens, Esq.
                        __________________________________             ________________________________________
                   5    Peter Mazzeo, Esq.                             Jonathan Owens, Esq.
                        Nevada Bar No. 9387                            Nevada Bar No. 7118
                   6
                        631 South 10th Street                          6605 Grand Montecito Pkwy., Ste. 200
                   7    Las Vegas, Nevada 89101                        Las Vegas, NV 89149
                        P: 702.382.3636                                P: (702) 384-7000
                   8    F: 702.382.5400                                F: (702) 385-7000
                        E: pmazzeo@mazzeolaw.com                       E: JOwens@alversontaylor.com
                   9    Attorneys for Plaintiff Cecilia Maranon        Attorneys for Defendant Blazin Wings, Inc.
                  10
                                                                        DATED this 28th day of October, 2019.
                  11
MAZZEO LAW, LLC




                                                                        DONNA LAW FIRM, P.C.
                  12
                                                                        /s/ Dan Gendreau, Esq.
                  13
                                                                        Dan Gendreau, Esq.
                  14                                                    7601 France Avenue South, Ste. 350
                                                                        Minneapolis, MN 55435
                  15                                                    P: 952-562-2460
                                                                        F: 952-562-2461
                  16                                                    E: dgandreau@donnalaw.com
                  17
                                                                        Attorneys for Defendant Blazin Wings, Inc.
                                                                     ORDER
                  18
                              BASED UPON THE STIPULATION OF THE PARTIES and good cause appearing
                  19
                       therefore,
                  20
                              IT IS HEREBY ORDERED that all of the Plaintiff’s claims in this matter against the
                  21
                       Defendant be dismissed with prejudice; each party to bear their own fees and costs.
                  22
                              IT IS FURTHER ORDERED that the calendar call currently scheduled for October 29,
                  23
                       2019, and trial currently scheduled for November 4, 2019, be VACATED.
                  24
                              Dated this 28
                                         ___ day of October, 2019.
                  25
                                                                         ______________________________________
                  26                                                       Gloria M. Navarro, District Judge
                                                                           UNITED STATES DISTRICT COURT
                  27

                  28                                                  2 of 2
